Citation Nr: 0923976	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  03-18 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1945 until April 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

In May 2004, a Decision Review Officer (DRO) hearing was held 
at the RO and a transcript of that hearing is of record.  In 
a communication received in April 2006, the Veteran stated 
that he would not be able to attend his Central Office 
hearing scheduled for May 2006.  He did not ask that the 
Board hearing be rescheduled.  As such, there is no Board 
hearing request pending.  

This appeal was previously before the Board in July 2006.  At 
that time, with respect to the above acquired psychiatric 
disability claim, the issue for consideration was whether new 
and material evidence had been presented to reopen the claim.  
In that determination, the Board found that new and material 
evidence had been submitted.  After reopening the claim, the 
Board in July 2006 remanded the claim for possible additional 
development and to be readjudicated by the RO.  

After an August 2006 supplemental statement of the case 
denied the claim, it was then returned to the Board for 
further appellate consideration.  In November 2006, the Board 
issued a decision that denied the claim for service 
connection for a psychiatric disorder, to include bipolar 
disorder, on the merits.  

The Veteran appealed the Board's November 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2008, the Veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for Remand (Joint 
Motion) requesting that the Court vacate the Board's November 
2006 decision and remand the case for readjudication in 
compliance with directives specified.  The Court issued an 
order that same month that granted the Joint Motion.  The 
case has been returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Joint Motion notes that the September 1983 VA examination 
is inadequate because the VA examiner did not give an opinion 
as to whether the psychiatric disorder diagnosed at that time 
(bipolar disorder) is related to the Veteran's military 
service.  In light of the inadequate September 1983 VA 
examination, the Joint Motion indicated a second, adequate 
examination must be provided to the appellant under Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Joint Motion 
also states that the Veteran's claims file must be made 
available to the VA examiner.  Based on the foregoing, the 
Board finds that this appeal should be remanded for a VA 
examination.  

Also, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008) have been interpreted to apply to 
all aspects of claims, to include the element of assignment 
of an effective date in the event of award of the benefit 
sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, a VCAA notice letter, dated in May 
2005, did not advise the appellant of any information and/or 
evidence not of record that is necessary to substantiate the 
underlying service connection claim.  As such, the Board 
finds that corrective notice should be sent to the appellant 
to so comply, to include notice in accordance with 
Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue on appeal of 
entitlement to service connection for an 
acquired psychiatric disability, to 
include bipolar disorder, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and any other 
applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim for service connection, and inform 
him of the division of responsibility 
between him and VA in producing or 
obtaining that evidence or information.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date in the event 
of award of the benefit sought, as 
outlined by the Court in Dingess/Hartman.  

2.  Schedule the Veteran for a VA mental 
disorders examination to determine the 
etiology of any current acquired 
psychiatric disability.  Perform all 
necessary tests and report all 
manifestations in detail.  The clinician 
must review the Veteran's claims folder 
and this fact must be noted in the 
accompanying medical report.

First, the examiner is asked to identify 
any current acquired psychiatric 
disability or disabilities in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).  For each 
identified acquired psychiatric 
disability, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any psychiatric disorder(s), is/are 
related to service on any basis, or if 
pre-existing service, was/were aggravated 
thereby.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  The examiner should 
discuss all pertinent evidence, to 
include the August 1966 affidavit and 
medical certificate and the September 
1983 VA examination.  

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for an acquired psychiatric 
disability, to include bipolar disorder.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


Claims that are remanded by Court and/or by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B 
and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



